Citation Nr: 1705165	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-42 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a neck disorder.
	
2.  Entitlement to a disability rating in excess of 20 percent for a low back disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to January 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (Agency of Original Jurisdiction (AOJ)).  The RO in Atlanta, Georgia, certified the appeal to the Board.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In a September 2013 rating decision, the RO in Atlanta, Georgia, denied service connection for a neck disorder and TDIU.  Additionally, the RO denied service connection for bilateral carpal tunnel syndrome; bilateral arm neuritis; bilateral shoulder disorder; and a right trigger finger disorder.  In October 2013, the Veteran filed a notice of disagreement (NOD) for entitlement to service connection for a neck disorder; bilateral carpal tunnel syndrome; bilateral arm neuritis; bilateral shoulder disorder; and a right trigger finger disorder.  In March 2016, the RO issued a statement of the case (SOC) denying service connection for all of the disorders listed in the Veteran's NOD.  In September 2016, the Veteran filed a statement indicating disagreement with the SOC concerning the issue of entitlement to service connection for a neck disorder.  The Board recognizes this statement as a substantive appeal of that issue, and, as reflected on the title page, assumes jurisdiction of the issue of entitlement to service connection for a neck disorder.

The Board notes that the Veteran has not filed a substantive appeal concerning the issues of entitlement to service connection for bilateral carpal tunnel syndrome; bilateral arm neuritis; bilateral shoulder disorder; and a right trigger finger disorder, as listed on the March 2016 SOC.

Further, in a May 2014 Board remand, the Board took jurisdiction of the issue of entitlement to TDIU, noting that it had previously been adjudicated by the RO in a September 2013 rating decision.  The Board noted subsequent private medical records indicating the Veteran's low back disorder contributed to his unemployability, and the Board determined, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), that the claim for TDIU was part and parcel of the Veteran's claim for an increased rating for a low back disorder.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

In a November 2013 statement, the Veteran requested a Board hearing by live videoconference specifically pertaining to his neck disorder claim.  The record does not indicate that this request was ever withdrawn.  Where a Board hearing is requested, the Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b), (d) (West 2014); 38 C.F.R. §§ 3.103(c), 20.700(a).  On remand, the Veteran must be provided a videoconference hearing.

The Board further observes that, at the time of the Board's May 2014 remand, the claims folder consisted of a paper claims folder and electronic records.  The November 2013 statement may have been located in a temporary paper claims folder not before the Board.  There is no clarification as to whether the Veteran desires a hearing on the claim for an increased rating for lumbar spine disability and entitlement to TDIU.  As the service connection claim for a neck disorder may have an impact on the claim of entitlement to TDIU, the Board finds that these issues are intertwined so that the Veteran may have the opportunity to testify as to the remaining issues on appeal if he so desires.  Harris v. Derwinski, 1 Vet. App. 180 (1991).



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing for the issues of entitlement to service connection for a neck disorder, entitlement to an increased rating for a low back disorder, and entitlement to TDIU at the appropriate RO at the next available opportunity in accordance with applicable procedures.  If the Veteran wishes to withdraw his hearing request, he should do so in writing at the RO.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

